DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-24 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/22.
It is noted that withdrawn claims 21-24 and 79 are not marked as “Withdrawn”.

Applicant’s election without traverse of claims 1, 3-20, 75 and 76 in the reply filed on 8/19/22 is acknowledged.  The response also includes election of claim 78. However, claim 78 was canceled in the response filed on 8/19/22. 

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites the term “Fe3O4” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 3-8, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Two-Photon Lithography of Sub-Wavelength Metallic Structures in a Polymer Matrix” by Shukla et al. (hereinafter Shukla).
Regarding claims 1, 8, 15 and 16, Shukla discloses a photopatternable film composition (page 3695, para 2) comprising:
inorganic Au metal crystals, each inorganic crystal having a surface (page 3696, para 2);
inorganic anions bound to the surfaces of the inorganic crystals (page 3699, para 2); 
whereby the inorganic anions and the photosensitive photoacid generator cations form a cation/anion pair, Ar2I+SbF6 (page 3696, para 3).

Regarding claims 3-6, Shukla discloses the film composition of claim 1, wherein the inorganic anions comprise metal halides and the photosensitive cations are photoacid generator cations, wherein the photoacid generator cations comprise diaryliodonium Ar2I+SbF6 (page 3696, para 3), wherein the inorganic anions and photoacid generator cations form ligands having the formula An-MX6 wherein A represents diaryliodonium, M represents a metal atom (Sb), X represents a halogen atom (F), and where n= 2.

Regarding claim 7, Shulka discloses the film composition of claim 4, wherein the photoacid generator cations comprise diphenyliodonium (diaryliodonium, page 3696, para 3).

Claims 1, 8-12, 15-18 and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Quantum dots (QDs) for photonic applications” by Prabhakaran et al. (hereinafter Prabhakaran).
Regarding claims 1, 8 and 75, Prabhakaran discloses a photopatternable film  composition (page 583, para 3) comprising:
inorganic semiconductor crystals (QDs), each inorganic crystal having a surface; and
non-ionic photoacid generators (perfluorobutanesulfonate) mixed with the inorganic crystals (page 583, para 3).

Regarding claims 9 and 10, Prabhakaran discloses the film composition of claim 1, wherein the inorganic crystals comprise Group II-VI crystals comprising CdSe, CdTe, ZnS or a mixture of two or more thereof (page 583, para 3).

Regarding claims 11 and 12, Prabhakaran discloses the film composition of claim 1, wherein the inorganic crystals comprise Group III-V crystals comprising InAs (page 589, para 1).

Regarding claims 15 and 16, Prabhakaran discloses the film composition of claim 1, wherein the inorganic crystals comprise metal crystals comprising PbSe (page 583, para 3), PbS or Si (page 589, para 1).

Regarding claims 17 and 18, Prabhakaran discloses the film composition of claim 1, wherein the inorganic crystals are core-shell crystals, wherein the core-shell crystals comprise a central core and an outer shell, and further wherein the core, the shell, or both, comprise CdSe and ZnS (page 583, para 3).

Claims 1, 8, 13, 14, 17, 75 and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarma et al. (hereinafter Sarma).
Regarding claims 1 and 75, Sarma discloses a photopatternable film  composition (para [0022]) comprising:
inorganic crystals, each inorganic crystal having a surface (para [0014]-[0015]); and
non-ionic photoacid generators mixed with the inorganic crystals (para [0088]).

Regarding claims 8, 13 and 14, Sarma discloses the film composition of claim 1, wherein the inorganic crystals comprise Group 4 metal oxide crystals (para [0015]), comprising HfO2 (para [0120]). 

Regarding claim 17, Sarma discloses the film composition of claim 1, wherein the inorganic crystals are core-shell crystals (para [0061]).

Regarding claim 76, Sarma discloses the film composition of claim 75, wherein the photosensitive non-ionic photoacid generators are N-hydroxy-5-norbornene-2,3-dicarboximide perfluoro-1-butanesulfonate, 2-(4-methoxystyryl)-4,6-bis(trichloromethyl)-1,3,5-triazine, methyl triflate (trifluoromethane sulfonate), phenyl triflate (trifluoromethane sulfonate), 2-naphthyl trifluoromethane sulfonate (naphthyl-diphenylsulfonium triflate) or a combination of two or more thereof (para [0088]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 19, 20 and 75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/283457 (hereinafter 457). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach films (instant claim 1 and 457 claims 3 and 7) comprising inorganic crystals mixed with non-ionic photoacid generators (instant claims 1 and 75 and 457 claims 1 and 2) or photoacid generator cations and inorganic anions comprising metal halide or chalcogenide anions (instant claims 1, 3 and 4 and 457 claims  5 and 6).
The 457 claims recite photoacid generator cations and anions.  In para [0044] of the 457 printed publication, cations are defined as sulfonium-based cations and iodonium-based cations which include diaryliodonium, triarylsulfonium and diarylalkylsulfonium as set forth in instant claim 6.  In para [0041] of 457, anions are defined as having a formula MXnm- where M is a metal atom, X is a halogen atom, n is 3 or 4 and m is 1 or 2, which includes CdCl42-, InCl42-, and ZnCl42- as set forth in instant claims 6 and 20.  Cd and Zn are inorganic ions selected from group 12 of the periodic table as set forth instant claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734